Title: From George Washington to Joseph Reed, 28 March 1779
From: Washington, George
To: Reed, Joseph


Dear Sir,
Middlebrook Mar: 28 1779.
The enemy have some enterprize in view—New London, on Acct of the Frigates in the river, and because Boats have been preparing at the East end of long Island, and Troops for sometime past drawing thitherward, is supposed to be the object. Probably it is so—but as the Season is now approaching when either Negociation, or vigorous exertions must take place; and General Clinton doubtless will, in the latter case, and in pursuance of the predatory Plan talked of (by the Minority, & not disavowed by Administration) attempt something that will give eclat to his Arms—I should not be much surprized if some vigorous efforts were used against Annapolis, Baltimore or even Phila. itself. I do not mean with a view to hold either of these places but to plunder or destroy them—General Clinton (under pretence of visiting the Troops) is now at the East end of long Island with Sir Wm Erskine—Admiral Gambier is gone to Rhode Island—and one of my most intelligent corrispondants informs me, it is surmised that the Troops at that place are to be withdrawn—Transports with Provisions have gone from New York towards Rhode Island—and a number of Privateers have been detained from their Cruises & sent along with them—Upon the whole, I cannot help suspecting that the preparations have been too long making—too formidable—& too open, for any enterprize against New London; for which place the fears of the people are up; and as we cannot tell where it may fall, we should, as far as human prudence, & the means in our hands will enable us, be guarded at all points—The sole purpose therefore of this Letter is to suggest to your consideration the expediency of adopting, in time, some general plan (without taking notice of the present suggestion, thereby creating, probably, unnecessary fears) for giving an alarm to the Militia of the Country, and for fixing places of rendezvous for them, that in cases of sudden emergency they may be quickly assembled free from tumult or disorder; for be assured if any thing is attempted against the City of Phila, the preparations for it will be hid under the darkest veil—and the movement, when the plan is ripe for execution, will be rapid.
As my motive to this suggestion is good I will offer no apology for the freedom, but assure you that I am with great respect Dr Sir Yr Most Obedt Ser.
Go: Washington
